DETAILED ACTION
	Acknowledgment is made of the amendment filed on 3/09/2021.  Claims 1, 2, 4-12, and 14-32 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4-12, and 14-32 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or fairly suggest either alone or in combination thereof:
Regarding claim 1, an automated teller machine comprising: 
a processor;
a first wireless communications module coupled to the processor; 
a banknote dispenser coupled to the processor; and
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the automated teller machine to:
detect, using the first wireless communications module, that an authentication token capable of wireless communication has been brought into communications range of the first wireless communications module;

determine, based on an automated assessment of compliance with one or more policies, that dispensing may occur without further authentication; and
dispense, subsequent to the determination and using the banknote dispenser, banknotes totalling to a pre-defined amount associated with the first wireless communications module;
regarding claim 5, an automated teller machine comprising: 
a processor:
a first wireless communications module coupled to the processor: a banknote dispenser coupled to the processor:
a memory coupled to the processor and storing instructions that, when executed by the processor, cause the automated teller machine to:
detect, using the first wireless communications module, that an authentication token capable of wireless communication has been brought into communications range of the first wireless communications module:
communicate with the authentication token using the first wireless communication module to crypto graphic ally authenticate the authentication token and to receive information identifying an account associated with the authentication token:
dispense, using the banknote dispenser, banknotes totalling to a pre-defined amount associated with the first wireless communications module: and
a plurality of wireless communications modules, the plurality of wireless communications modules including the first wireless communications module,

regarding claim 11, a method comprising:
detecting, using a first wireless communications module of an automated teller machine, that an authentication token capable of wireless communication has been brought into communications range of the first wireless communications module;
communicating with the authentication token using the first wireless communication module to cryptographically authenticate the authentication token and to receive information identifying an account associated with the authentication token; and
determining, based on an automated assessment of compliance with one or more policies, that dispensing may occur without further authentication; and
dispensing, subsequent to the determination and using a banknote dispenser of the automated teller machine, banknotes totalling to a pre-defined amount associated with the first wireless communications module; and
regarding claim 15, a method comprising:
detecting, using a first wireless communications module of an automated teller machine, that an authentication token capable of wireless communication has been brought into communications range of the first wireless communications module;
communicating with the authentication token using the first wireless communication module to cryptographically authenticate the authentication token and to receive information identifying an account associated with the authentication token; and
dispensing, and using a banknote dispenser of the automated teller machine, banknotes totalling to a pre-defined amount associated with the first wireless communications module;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARA ALZAIDA FRANKLIN whose telephone number is (571)272-2389.  The examiner can normally be reached on Jamara.franklin@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






March 13, 2021
JAF
/JAMARA A FRANKLIN/Primary Examiner, Art Unit 2876